Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in that part of our judgment holding that retrial of the issues which resulted in jury verdicts of $129,857.33 for compensatory damages against defendants Spartan and Dunbar and $5,000 for punitive damages against defendant Dunbar are unnecessary. In my view, a new trial on these issues would have violated our recent holding in Mast v. Doctor’s Hospital North (1976), 46 Ohio St. 2d 539 [75 O.O.2d 556], which mandates that jury verdicts on issues submitted without error be left undisturbed. I dissent, however, from that part of our judgment which affirms the'finding of the court of appeals that the $95,000 punitive damages award against defendant Spartan was improper.
An employer is liable for punitive damages where the evidence establishes that the employer authorized, ratified, or participated in the wrongdoing of the employee. Saberton v. Greenwald (1946), 146 Ohio St. 414 [32 O.O. 454]; Tracy v. Athens & Pomeroy Coal & Land Co. (1926), 115 Ohio St. 298; Columbus Railway, Power & Light Co. v. Harrison (1924), 109 Ohio St. 526; Tibbs v. National Homes Constr. Corp. (1977), 52 Ohio App. 2d 281, 296 [6 O.O.3d 300]; Levin v. Nielsen (1973), 37 Ohio App. 2d 29 [66 O.O.2d 52], If such employer exhibits a “conscious and deliberate disregard of the interests of others,” the employer’s conduct may be characterized as “willful or wanton” and punitive damages are justified. See Detling v. Chockley (1982), 70 Ohio St. 2d 134, 138 [24 O.O.3d 239] (citing Prosser, Law of Torts [4 Ed.], at pages 9-10).2
In the present case, plaintiff placed into evidence unrebutted facts which demonstrated both Spartan’s wanton indifference to the consequences of its actions and its integral participation in the causal chain of events which led to the death of Jun Ku An. This evidence, as recounted by the majority, included the following:
(1) Spartan’s agents shouted at the children to move away from their *72safe play area. These directives caused Jun Ku An to move to the puddle adjacent to the employee parking area, where he was eventually struck down-by Dunbar.
(2) Spartan paid Dunbar for the use of his automobile and required him to use it in his employment. Further, Spartan required Dunbar to drive into the area even though it knew that the children regularly played in this location.
(3) Spartan had previously designated the location as a fenced-in playground.
(4) Spartan tore down the fence and converted the area into a parking lot without warning either the children or its employee Dunbar.
It is clear that under the Ohio law of punitive damages and this court’s prior holdings in regard to wanton misconduct, the plaintiff proved sufficient facts to support a claim for “actual malice” against both Spartan and Dunbar. It follows that the jury awards against the defendants on both compensatory and punitive damages are on a sound factual basis and should not be disturbed. I would reverse the judgment of the court of appeals in toto and reinstate the original jury verdicts.
Celebrezze, C.J., concurs in the foregoing opinion.

 See, also, Pisel v. Baking Co. (1980), 61 Ohio St. 2d 142 [15 O.O.3d 175]; Hawkins v. Ivy (1977), 50 Ohio St. 2d 114 [4 O.O.3d 243].